Duckworth,- Chief Justice.
Ezekiel and Bessie Johnson filed an action for annulment of an alleged fraudulent marriage of the defendant, Yerta Lee Mitchell Johnson, to their deceased son, alleging fraud in procuring said marriage, which is therefore null and void. After a hearing on a general demurrer filed thereto, the court below passed an order sustaining the same, and the exception here is to this judgment. Held:
Since the alleged grounds of annulment here are fraud in obtaining the marriage, which is a valid ground for divorce in this State, an action for annulment can not be maintained alleging a ground for divorce. Baxter v. Rogers, 195 Ga. 274 (24 S. E. 2d 52); Mackey v. Mackey, 198 Ga. 707 (32 S. E. 2d 764); Burke v. Grubbs, 199 Ga. 706 (35 S. E. 2d 268). It therefore follows that the court did not err in sustaining the general demurrer to the petition.

Judgment affirmed.


All the Justices concur.